

SIONIX CORPORATION
2082 Michelson Dr., Suite 306
Irvine, Ca. 92612


October 14, 2008


R.J. Metal Co.
18032 Lemon Dr. (PMB 137)
Yorba Linda, Ca. 92886


Re: Purchase of Equipment


Gentlemen:


This letter serves as the agreement of Sionix Corporation (“Sionix”) to pay for
R.J. Metal Co. (“R.J. Metal”) invoice #0154, relating to the sale of all
machinery and tooling listed on Schedule I attached to this letter (the
“Equipment”), for a price of U.S. $125,000, payable in restricted common stock
of Sionix, at a price of $0.15 per share.


Accordingly, R.J. Metal hereby conveys to Sionix possession and all right, title
and interest in and to the Equipment, in consideration of Sionix’ issuance to
the individuals named below (each, a “Recipient”, collectively, the
“Recipients”) the number of shares of common stock of Sionix set forth opposite
each of their names (collectively, the “Shares”):


Joseph Anderson
   
325,000 shares
           
Rodney Anderson
   
300,000 shares
           
Robert Hanson
   
208,334 shares
                                            
Total:
   
833,334 shares
 



Each Recipient acknowledges and agrees as follows:


The Shares have not been registered under the Securities Act of 1933 (the “Act”)
and are being issued to the Recipient in reliance upon the exemption from such
registration provided by Section 4(2) of the Act for transactions by an issuer
not involving any public offering. The Recipient hereby confirms that the
Recipient has been informed that the Shares are restricted securities under the
Act and may not be resold or transferred unless the Shares are first registered
under the federal securities laws or unless an exemption from such registration
is available. Accordingly, the Recipient hereby acknowledges that the Recipient
is prepared to hold the Shares for an indefinite period and that the Recipient
is aware that Rule 144 promulgated under the Act, which exempts certain resales
of restricted securities, is not presently available to exempt the resale of the
Shares from the registration requirements of the Act.


--------------------------------------------------------------------------------



The stock certificates for the Shares shall be endorsed with substantially the
following restrictive legends:


“The shares represented by this certificate have not been registered under the
Securities Act of 1933, as amended. The shares may not be sold or offered for
sale in the absence of (a) an effective registration statement for the shares
under such Act, or (b) an opinion of counsel of Sionix that registration under
such Act is not required with respect to such sale or offer.”


Each recipient represents and warrants to Sionix as follows:


(a) The Recipient has adequate means of providing for his current financial
needs and possible contingencies, and has no present need, and anticipates no
need in the foreseeable future, to sell any Shares. The Recipient is able to
bear the economic risk of acquiring his portion of the Shares, and consequently,
without limiting the generality of the foregoing, the Recipient is (a) able to
hold his portion of the Shares for an indefinite period of time, and (b) has a
sufficient net worth to sustain a loss of the Recipient’s entire investment in
his portion of the Shares.


(b) The Recipient has a preexisting personal or business relationship with
Sionix or one or more of its officers, directors or controlling persons, or by
reason of the Recipient’s business or financial experience or the business or
financial experience of his professional advisors who are unaffiliated with and
who are not compensated by Sionix or any affiliate or selling agent of Sionix,
directly or indirectly, could be reasonably assumed to have the capacity to
protect his own interests in connection with his acquisition of the Shares.  
 
(c) The Recipient confirms that acquisition of the Shares was not offered to the
Recipient by any means of general solicitation or general advertising.


(d) The Recipient is acquiring his portion of the Shares for his own account,
for investment purposes only, and not with a view to the resale or other
distribution thereof, in whole or in part, except in accordance with the Act.


(e) The Recipient has received and reviewed copies of Sionix’ (i) Annual Report
on Form 10-KSB for the fiscal year ended September 30, 2007, including without
limitation the section entitled Risk Factors contained therein; (ii) Quarterly
Reports on Form 10-QSB and 10-Q for the quarters ended December 31, 2007 and
March 31, 2008, respectively; and (iii) Current Reports on Form 8-K filed with
the SEC since March 31, 2008, including, without limitation, Current Reports
(and any amendments thereto) describing the pending restatement of the Company’s
financial statements for the fiscal year ended September 30, 2007 and the
quarters ended December 31, 2007 and March 31, 2008, all of which are available
for review on the SEC’s website at www.sec.gov.


[SIGNATURES FOLLOW]


--------------------------------------------------------------------------------



This agreement constitutes the entire agreement among the parties hereto with
respect to the subject matter hereof and supersedes any prior agreements with
respect such subject matter. This agreement may be executed in counterparts,
each of which when taken together shall constitute a single binding agreement.
This agreement shall be governed by the laws of the State of California, and
venue for any legal action arising out of this agreement shall be in the state
or federal courts sitting in the City of Los Angeles, California.


Kind regards,
     
James Houtz
Chief Executive Officer



ACKNOWLEDGED AND AGREED:


R.J. Metal Co.
 
By:
  
Name:
Title:
      
Joseph M. Anderson
      
Rodney L. Anderson
      
Robert A. Hanson


--------------------------------------------------------------------------------


 
SCHEDULE I


RJ Metal Complete Inventory


Equipment & Tools & Cabinets
 
$
105,925.00
           
Lathe Tools Carbide Holders
 
$
1,780.00
           
End Mills
 
$
8,860.00
           
Fly Cutters
 
$
750.00
           
Collets & Holders
 
$
3,800.00
           
Specialty Reamers
 
$
1,010.00
           
Deming Drills
 
$
727.00
           
Long Drills
 
$
2,379.00
           
Grand Total
 
$
125,231.00
 




--------------------------------------------------------------------------------


 
RJ Metal Products


Equipment & Tools & Cabinets


1. Kondia Power Mill
 
$
4,500.00
 
2. Supermax-Mill
 
$
7,200.00
 
3. Engine Lathe 30”x6’
 
$
12,500.00
 
4. 35 Ton Punch Press
 
$
4,500.00
 
5. P1-2 Gorton Engraver
 
$
2,000.00
 
6. Deckel Pentagraph (GK21)
 
$
5,500.00
 
7. Glass Bead Sand Blaster
 
$
500.00
 
8. 12” Cutoff Saw
 
$
1,400.00
 
9. BridgePort#2
 
$
11,000.00
 
10. Max Drill Press
 
$
300.00
 
11. Rockwell Drill Press
 
$
250.00
 
12. 16” Abror Press
 
$
350.00
 
13. Rofer Whitney Station Punch
 
$
1,000.00
 
14. 15” Rotary Table
 
$
500.00
 
15. Tri-Arc(160)Meg Welder
 
$
800.00
 
16. Hobart Porta Wire Meg Welder
 
$
2,000.00
 
17. Miller Watermate Chiller (1A)
 
$
2,000.00
 
18. Cobra Matic Meg Welder
 
$
2,500.00
 
19. Hobart Porta-Wire Meg Welder
 
$
1,500.00
 
20. Surface Grinder 12”
 
$
2,200.00
 
21. Mojave 4’x8’x10” Surface Plate
 
$
2,500.00
 
22. Standridge 3’x4’x10” Surface Plate
 
$
900.00
 
23. 24”x18”x3” Surface Plate
 
$
400.00
 
24. Amer Brown 12” Cold Saw
 
$
2,500.00
 
25. Dbl. Wheel Pedestal Tool Grinder
 
$
250.00
 
26. 42” x 1” Belt Sander
 
$
100.00
 
27. End Mill Grinder
 
$
100.00
 
28. Deckel Tool Grinder
 
$
2,450.00
 
29. Combo (12” Disk) (6x48” Belt) Grinder
 
$
100.00
 
30. Engraving Number Set Cabinet
 
$
500.00
 
31. Shop Vacs $40.0ea x 2 =
 
$
80.00
 
32. Large Mill Vices $350.00ea x 4 =
 
$
1,500.00
 
33. 360 degree Swivel Vice
 
$
350.00
 
34. 360 degree Swivel / Angel/ vise
 
$
400.00
 
35. Precision Dividing Head
 
$
400.00
 




--------------------------------------------------------------------------------


 